COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               January 15, 2015
                              No. 10-14-00011-CV
                     VICKI McPHERSON AND TIMOTHY McPHERSON
                                      v.
                             TEXAS FOREST SERVICES
                                       
                                       
                        From the 85[th] District Court
                             Brazos County, Texas
                        Trial Court No. 13-001728-CV-85
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This appeal has been considered by the Court.  Because the Court finds that appellants Vicki McPherson and Timothy McPherson have failed in their duty to prosecute this appeal with diligence, it is the judgment of this Court that the appeal is dismissed.  
	It is further ordered that Texas Forest Service is awarded judgment against Vicki McPherson and Timothy McPherson, jointly and severally, for Texas Forest Service's appellate costs that were paid, if any, by Texas Forest Service; and all unpaid appellate court cost, if any, is taxed against Vicki McPherson and Timothy McPherson, jointly and severally.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
							SHARRI ROESSLER, CLERK

						By:          Nita Whitener		
							Deputy Clerk